                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                   ASHEVILLE DIVISON

                                              Case No.


 Saxon HOLT, an individual,

                                Plaintiff,

                 v.                                                  COMPLAINT
                                                               [JURY TRIAL DEMANDED]
 VISTA HORTICULTURAL GROUP, INC.
   d/b/a “Eden Brothers,” and John Does No.
   1 through 5, individuals,

                                Defendants.



       Plaintiff Saxon Holt (“Holt”), by and through undersigned counsel, brings this Complaint

and Jury Demand against defendant VISTA HORTICULTURAL GROUP, INC. (“Vista”), and

defendants John Does No. 1 through 5 (collectively, the “Doe Defendants”) , for damages and

injunctive relief, and in support thereof states as follows:

                                 SUMMARY OF THE ACTION

   1. Plaintiff Holt brings this action for violations of exclusive rights under the Copyright Act,

17 U.S.C. § 106, to copy and distribute Holt’s original copyrighted works of authorship.

   2. Holt is a professional photographer whose photographic work focuses on plants and

landscapes. Holt is the author and principal photographer of several books on gardening, botany

and photography. His photographs have been featured in, inter alia, Architectural Digest and

Smithsonian magazines. Holt resides in California.

   3. Upon information and belief, Defendant Vista is a Wyoming corporation maintaining its

principal office in Arden, North Carolina. A true and correct copy of Vista’s entity information




      Case 1:20-cv-00102-MOC-WCM Document 1 Filed 04/27/20 Page 1 of 15
from the online database of the North Carolina Department of State, dated April 9, 2020, is

attached hereto as Exhibit 1. On information and belief, Vista is doing business under the

assumed name “Eden Brothers” and/or “Eden Bros.” A copy of a page from the

edenbrothers.com website, attached hereto as Exhibit 2, shows a copyright notice in the content

of the website naming Vista and unnamed subsidiaries as copyright holders.

    4. Holt alleges that Vista copied a photograph in which Holt holds copyright, and distributed

and/or publicly displayed that photograph in order to advertise, market, and promote Vista's

business activities.

                                 JURISDICTION AND VENUE

    5. This is an action arising under the Copyright Act, 17 U.S.C. §§ 501, et seq.

    6. This Court has subject matter jurisdiction over these claims pursuant to 28 USC §§ 1331

and 1338(a).

    7. Vista is subject to personal jurisdiction in North Carolina, and venue in this district is

proper under 28 U.S.C. § 1400(a), because Vista’s primary place of business is in this district.

                                     THE WORK AT ISSUE

    8. Holt owns the copyright to the photograph which is shown below and referred to herein

as the "Registered Work"




                                    2
      Case 1:20-cv-00102-MOC-WCM Document 1 Filed 04/27/20 Page 2 of 15
   9. Holt registered the Registered Work with the Register of Copyrights on November 15,

2011 and was assigned the registration number VAu 1-089-845. A true and correct copy of the

Certificate of Registration is attached hereto as Exhibit 3. At all relevant times Holt was the

owner of the Registered Work.

                                  VISTA'S INFRINGEMENT

   10. On a date after the Registered Work was registered with the Register of Copyrights, but

prior to the filing of this action, Vista copied the Registered Work.

   11. After Vista copied the Registered Work, it distributed and/or publicly displayed the

Registered Work on the internet to promote the sale of Vista's goods and services. Attached


                                   3
     Case 1:20-cv-00102-MOC-WCM Document 1 Filed 04/27/20 Page 3 of 15
hereto as Exhibit 4 is a true and correct copy of the Registered Work displayed on Vista's

website.

   12. Holt has never given Vista permission or authority to copy, distribute, or publicly display

the Registered Work.

   13. Holt notified Vista of the allegations set forth herein by email and U.S. Mail in February

2019, and again in May, 2019.

   14. Vista has never responded to those notices, and the Registered Work remains on Vista’s

website.

   15. Holt has engaged the undersigned attorneys and has agreed to pay them a reasonable fee.

                                  COUNT 1
                  DIRECT COPYRIGHT INFRINGEMENT - DAMAGES

   16. Holt incorporates the allegations of paragraphs 1-15 of this Complaint as if fully set forth

herein.

   17. Holt holds a valid copyright in the Registered Work.

   18. Holt registered the Registered Work with the Register of Copyrights pursuant to U.S.C. §

411(a).

   19. Vista subsequently copied, displayed, and/or distributed the Registered Work at issue

without Holt's authorization in violation of 17 U.S.C. § 106.

   20. Vista performed the acts alleged in the course and scope of its business activities.

   21. Despite repeated notice to Vista of its infringement of the Registered Work, Vista

persisted, and still persists, in publicly displaying the Registered Work on the edenbrothers.com

website.

   22. Accordingly, Vista’s continued public display of the Registered Work constitutes willful

infringement pursuant to 17 U.S.C. § 504(c)(2), and Holt is entitled to the greater of actual



                                   4
     Case 1:20-cv-00102-MOC-WCM Document 1 Filed 04/27/20 Page 4 of 15
damages or statutory damages in an to be determined at trial of between $750 and $150,000,

plus its costs and attorneys’ fees pursuant to 17 U.S.C. §505.

                                    COUNT 2
                        VICARIOUS AND/OR CONTRIBUTORY
                       COPYRIGHT INFRINGEMENT - DAMAGES

  23. Holt incorporates the allegations of paragraphs 1-22 of this Complaint as if fully set forth

herein.

  24. On information and belief, certain officers, proprietors and/or agents of Vista (the Doe

Defendants), and each of them, knowingly induced, participated in, aided and abetted, and

resultantly profited from the illegal reproduction, distribution and/or public display of the

Registered Work.

  25. On information and belief, the Doe Defendants had the right and ability to supervise the

infringing conduct and had a direct financial interest in the infringing conduct.

  26. By reason of the Doe Defendants’ acts, Plaintiff is entitled to damages in an amount to be

determined at trial.

  27. Moreover, even after repeated notice of infringement, Vista still persists in publicly

displaying the Registered Work on the edenbrothers.com website. As the Doe Defendants have

the right and ability to supervise Vista’s infringing conduct, have a direct financial interest in

that infringing conduct, have been notified of that infringing conduct, and still permit, if not

encourage, Vista to persist in its infringing conduct, such conduct is willful, and the Doe

Defendants are liable for the greater of actual damages or statutory damages in an amount to be

determined at trial of between $750 and $150,000, plus its costs and attorneys’ fees pursuant to

17 U.S.C. §505.




                                   5
     Case 1:20-cv-00102-MOC-WCM Document 1 Filed 04/27/20 Page 5 of 15
                                  COUNT 3
               COPYRIGHT INFRINGEMENT - PERMANENT INJUNCTION

   28. Holt incorporates the allegations of paragraphs 1-27 of this Complaint as if fully set forth

herein.

   29. Holt holds a valid copyright in the Registered Work.

   30. Holt registered the Registered Work with the Register of Copyrights pursuant to U.S.C. §

411(a).

   31. Vista and/or the Doe Defendants subsequently copied, displayed, and/or distributed the

Registered Work at issue without Holt's authorization in violation of 17 U.S.C. § 106.

   32. Vista performed the acts alleged in the course and scope of its business activities.

   33. Despite repeated notice to Vista of its infringement of the Registered Work, Vista

persisted, and still persists, in publicly displaying the Registered Work on its website.

   34. As a direct and proximate result of Vista's infringement, Holt has been and continues to

be damaged and the harm caused to Holt is continuing and therefore not wholly compensable by

monetary damages.

   35. Accordingly, pursuant to 17 U.S.C. §502, Holt is entitled to permanent injunctive relief

barring defendants from further reproduction, distribution and public display of the Registered

Work.

   WHEREFORE, Holt prays for judgment against the defendants that:

a. Vista, the Doe Defendants, and Vista’s officers, agents, servants, employees, affiliated

    entities, and all of those in active concert with them, be preliminarily and permanently

    enjoined from committing the acts alleged herein in violation of 17 U.S.C. § 106;




                                   6
     Case 1:20-cv-00102-MOC-WCM Document 1 Filed 04/27/20 Page 6 of 15
b. Vista and/or the Doe Defendants be required to pay Holt his actual damages and Vista's

    profits attributable to the infringement, or, at Holt's election, statutory damages, as provided

    in 17 U.S.C. § 504;

c. Holt be awarded his attorneys’ fees and costs of suit pursuant to 17 U.S.C. § 505; and

d. Holt be awarded such other and further relief as the Court deems just and proper.

                                        JURY DEMAND

       Holt hereby demands a trial by jury of all issues so triable.

             27 2020
DATED: April ___,                             Respectfully submitted,


                                              /s/ Bo Caudill
                                              WEAVER BENNETT & BLAND, P.A.
                                              Bo Caudill, Partner
                                              196 N. Trade Street
                                              Matthews, NC 28105
                                              TEL: 704-844-1400
                                              FAX: 704-845-1503
                                              bcaudill@wbbatty.com

                                              LAW OFFICES OF JOSHUA GRAUBART, P.C.
                                              Joshua Graubart
                                              1077 Avenue of the Americas, 5th Floor
                                              New York, New York 10036
                                              TEL: (646) 781-9321
                                              FAX: (646) 224-8088
                                              jggraubart@graubartlaw.com
                                              Pending Admission Pro Hac Vice

                                              Attorneys for Plaintiff Saxon Holt.




                                   7
     Case 1:20-cv-00102-MOC-WCM Document 1 Filed 04/27/20 Page 7 of 15
                            Complaint

              EXHIBIT 1
            Holt v. Vista Horticultural Group, Inc., et al.


              North Carolina Dep’t of State
                    Database Entry for
              Vista Horticultural Group, Inc.




Case 1:20-cv-00102-MOC-WCM Document 1 Filed 04/27/20 Page 8 of 15
4/9/2020                                                    North Carolina Secretary of State Search Results



  • File an Annual Report/Amend an Annual Report • Upload a PDF Filing • Order a Document Online •
  Add Entity to My Email Notification List • View Filings • Print a Pre-Populated Annual Report form •
  Print an Amended a Annual Report form


  Business Corporation

  Legal Name
  VISTA HORTICULTURAL GROUP, INC.


  Information

  SosId: 1506196
  Status: Current-Active
  Date Formed: 3/22/2016
  Citizenship: Foreign
  State of Incorporation: WY
  Fiscal Month: December
  Annual Report Due Date: April 15th
    CurrentAnnual Report Status:
                Registered Agent: Randon, Sabine

  Addresses

      Mailing                       Principal Office              Reg Office                     Reg Mailing
      2099 Brevard Rd               2099 Brevard Rd               2099 Brevard Rd                2099 Brevard Rd
      Arden, NC 28704               Arden, NC 28704               Arden, NC 28704                Arden, NC 28704


  Officers

      Corporate Officer                Corporate Officer
      Terence C Allen                  Sabine K Randon
      2099 Brevard Rd                  2099 Brevard Rd
      Arden NC 28704                   Arden NC 28704


  Stock

                   Case 1:20-cv-00102-MOC-WCM Document 1 Filed 04/27/20 Page 9 of 15
https://www.sosnc.gov/online_services/search/Business_Registration_Results                                         1/1
                             Complaint

               EXHIBIT 2
             Holt v. Vista Horticultural Group, Inc., et al.

             Copyright Registration Certificate
                   No. VAu 1-089-845




Case 1:20-cv-00102-MOC-WCM Document 1 Filed 04/27/20 Page 10 of 15
Case 1:20-cv-00102-MOC-WCM Document 1 Filed 04/27/20 Page 11 of 15
                             Complaint

               EXHIBIT 3
             Holt v. Vista Horticultural Group, Inc., et al.

             Webpage from edenbrothers.com
            with Copyright Notice for benefit of
            Vista Horticultural Group, Inc. et al.




Case 1:20-cv-00102-MOC-WCM Document 1 Filed 04/27/20 Page 12 of 15
Case 1:20-cv-00102-MOC-WCM Document 1 Filed 04/27/20 Page 13 of 15
                             Complaint

               EXHIBIT 4
             Holt v. Vista Horticultural Group, Inc., et al.


           Screen capture of edenbrothers.com
          website displaying the Registered Work




Case 1:20-cv-00102-MOC-WCM Document 1 Filed 04/27/20 Page 14 of 15
Case 1:20-cv-00102-MOC-WCM Document 1 Filed 04/27/20 Page 15 of 15
